Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2007                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
  131987(45)                                                                                              Maura D. Corrigan

                                                                                                        Robert P. Young, Jr.

  DAWN MARIE MILLER,                                                                                    Stephen J. Markman,

          Plaintiff-Appellant,                                                                                         Justices

  and
  DEPARTMENT OF COMMUNITY HEALTH, 

          Intervening Plaintiff, 

                                                                     SC: 131987     

  v                                                                  COA: 259504      

                                                                     Washtenaw CC: 02-000284-NF
  PROGRESSIVE CORPORATION,
  PROGRESSIVE CASUALTY INSURANCE
  COMPANY, PROGRESSIVE CLASSIC
  INSURANCE COMPANY, and PROGRESSIVE
  MICHIGAN INSURANCE COMPANY,
            Defendants, 

  and 


  CITIZENS INSURANCE COMPANY OF 

  AMERICA, 

             Defendant-Appellee.   

  _________________________________________

         On order of the Chief Justice, the motion by Plaintiff-appellant for extension of the
  time for filing her brief is considered and, it appearing the brief was filed August 7, 2007,
  the time for filing is extended to that date.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2007                   _________________________________________
                                                                                Clerk